Citation Nr: 0312719	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for service-connected adenocarcinoma of the prostate, 
status post radical prostatectomy, with urinary urgency and 
incontinence, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO granted 
service connection for adenocarcinoma of the prostate, status 
post radical prostatectomy, with urinary urgency and 
incontinence.  After an initial period of temporary total 
evaluation for convalescence, the RO assigned a 40 percent 
evaluation in a July 1998 rating decision.  In December 1999, 
the Board remanded the claim for additional evidentiary 
development.  


FINDING OF FACT

Residuals of adenocarcinoma of the prostate, status post 
radical prostatectomy, with urinary urgency and incontinence, 
requires the wearing of absorbent materials that must be 
changed not more than two times per day; it is not manifested 
by constant albuminuria, by a definite decrease in kidney 
function, or by diastolic pressure predominantly 120 or more.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for service-connected adenocarcinoma of the prostate, 
status post radical prostatectomy, with urinary urgency and 
incontinence, on appeal from the initial grant of service 
connection, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.104, 4.115, 
4.115a, 4.115b, Diagnostic Codes 7101, 7528 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO informed the appellant 
of the grant of service connection by an April 1997 letter, 
and of the initial evaluation of the disability in that 
letter and in a May 1997 letter.  Upon his disagreement, the 
RO issued a March 1998 statement of the case that discussed 
the criteria for evaluating the disability and the evidence 
considered in evaluating the claim.  In a February 1998 
letter, the RO informed the appellant of a scheduled hearing 
in April 1998.  By a supplemental statement of the case 
issued in July 1998, the RO listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  In its December 1999 remand, the 
Board informed the appellant of the information needed to 
evaluate the claim and of the action VA would take to help 
him obtain that evidence.  Subsequent to the remand, the RO 
sent the appellant a November 2002 letter discussing the 
evidence needed to increase the evaluation, the information 
or evidence needed from him, and the assistance VA would 
provided, if needed, in obtaining evidence the appellant 
could not obtain.  In another November 2002 letter, the RO 
informed the appellant of an upcoming VA examination 
scheduled per the Board's remand directives.  A report of 
contact from a RO veterans service representative shows the 
appellant was contacted informed that the RO was unable to 
contact Dr. Puras.  The appellant was asked to obtain this 
evidence and submit it to the RO as soon as possible.   The 
appellant indicated that he would go to the physician's 
office and personally bring the information to the RO.  

The RO issued March and April 2003 supplemental statements of 
the case, which evaluated the claim in light of the 
additional evidence received and informed the appellant of 
the evidence considered, the legal criteria for evaluating 
the claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In support of its initial actions in 
this case, the RO had assembled private hospital records 
concerning the appellant's treatment in 1997, the service 
medical records, and VA examinations in April 1997 and April 
1998.  The appellant had also provided testimony at a hearing 
in April 1998.  The Board, in its December 1999 remand, 
directed the RO to obtain outstanding VA treatment records 
(received in March 2003), asked the appellant for information 
as to treatment of his disability and obtain records from any 
source identified (which it did by letter in November 2002, 
without specific response from the appellant), and obtained 
clinical records from Dr. Antonio Puras Baez (received in 
November 2002).  The remand also directed that a VA 
examination be performed, which occurred in December 2002.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002) (assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim).  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

The appellant was initially diagnosed with adenocarcinoma of 
the right and left prostate in September 1996.  Although the 
service medical records did not indicate any treatment for 
this disorder, service connection was established because the 
appellant had exposure to herbicide agents in Vietnam during 
his service and because the Secretary has determined that 
there is a connection between such service and exposure and 
subsequent development of prostate cancer.  See 38 C.F.R. 
§ 3.309(e) (2002).  The RO has assigned a 40 percent 
evaluation and the appellant seeks an increase.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disability is evaluated pursuant to the criteria of 
Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system, which provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there is no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b (2002).  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding:  

?	60 percent:  Requiring the use of an appliance 
or the wearing of absorbent materials which 
must be changed more than four times per day.  
?	40 percent:  Requiring the wearing of 
absorbent materials which must be changed 
two to four times per day.  
?	20 percent:  Requiring the wearing of 
absorbent materials which must be changed less 
than two times per day.  

Renal dysfunction:  

?	100 percent:  Requiring regular dialysis, or 
precluding more than sedentary activity from 
one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ 
systems, especially cardiovascular.  
?	80 percent:  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  
?	60 percent:  Constant albuminuria with some 
edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  
?	30 percent:  Albumin constant or recurring 
with hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent disabling 
under diagnostic code 7101.  
?	Noncompensable:  Albumin and casts with 
history of acute nephritis; or, hypertension 
non-compensable under diagnostic code 7101.  

38 C.F.R. § 4.115a (2002).  With respect to Diagnostic Code 
7101 for hypertensive vascular disease (hypertension and 
isolated systolic hypertension), as referred to in the 
criteria for rating renal dysfunction, the following criteria 
apply:

?	60 percent:  Diastolic pressure predominantly 
130 or more.  
?	40 percent:  Diastolic pressure predominantly 
120 or more.  
?	20 percent:  Diastolic pressure predominantly 
110 or more, or; systolic pressure 
predominantly 200 or more.  
?	10 percent:  Diastolic pressure predominantly 
100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum 
evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more 
who requires continuous medication for 
control.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Notes (1) and (2) (2002).  

Private hospital records in August and September 1996 
revealed adenocarcinoma of the right and left prostate.  
Bilateral pelvic lymphadenectomy and radical retropubic 
prostatectomy were performed in January 1997.  

VA examination in April 1997 indicated that the appellant 
complained of urinary incontinence and sexual impotence.  The 
diagnoses included adenocarcinoma of the prostate, status 
post radical retropubic prostatectomy, and urinary 
incontinence and sexual impotence.  

Private treatment records in July and October 1997 showed 
traces of protein and blood pressure measurements of 150/80 
and 140/90.  

VA examination in December 1997 indicated that the appellant 
suffered from urgency incontinence and sexual erectile 
dysfunction.  It was noted that he had gained eight pounds 
and needed to urinate eight times per night and every one to 
two hours during the day.  Genital examination was normal.  
The diagnoses included adenocarcinoma of the prostate, status 
post radical retropubic prostatectomy, urgency incontinence, 
and impotence.  

A treatment record from Dr. Baez in March 1998 indicated that 
the appellant's main concern was erectile dysfunction.  He 
voided with good stream, was continent, and had a good 
quality of life, except for erectile penile dysfunction.  
Examination and urinanalysis was normal.  

VA examination in April 1998 indicated that the appellant had 
a history of arterial hypertension and currently had urinary 
incontinence/urgency and impotence.  A weight loss of eight 
pounds was noted.  He had night frequency of eight to ten 
times and multiple times of frequency during the day.  
Examination was normal.  The diagnoses included prostate 
adenocarcinoma, status post radical prostatectomy, urinary 
incontinence, and sexual impotence.  A laboratory report was 
negative for blood in the urine.  

Private treatment records from March 1998 to June 2002 
revealed blood pressure measurements of 140/90, 150/90, 
130/90, 120/80, 140/70, 140/80, and 130/80.  These records 
also noted some stress incontinence, the need for wearing two 
pads daily in December 1999, good urine stream with minimal 
dribbling, and erectile dysfunction.  Urinanalysis in October 
2001 showed traces of blood, though microscopic examination 
was negative.  

VA social worker notes from April to September 2001 discussed 
erectile dysfunction.  A VA clinical record in December 2001 
showed proteinurea; the appellant was started on an ace 
inhibitor due to incontinence.  

VA examination in December 2002 indicated that there was no 
indication of lethargy, weight loss or gain, weakness, or 
anorexia.  He voided approximately eight times per day and 
eight times per night.  During periods of urinary 
incontinence, he asserted he used absorbent material to 
prevent leakage.  He claimed to suffer from stress 
incontinence five to six times per day.  There was no renal 
colic or bladder stones, urinary tract infections, acute 
nephritis, or need for catheterization or drainage 
procedures.  The appellant was on a low salt, diabetic diet 
to control his diabetes and arterial hypertension problems.  
It was noted that sexual desire had decreased, which the 
appellant attributed to his depressed mood.  Examination was 
essentially normal, though there was evidence of urethral 
stricture near the area of the anastomosis between the 
bladder and the urethra, or the area of radical 
prostatectomy.  The diagnoses included prostate 
adenocarcinoma status post radical retropubic prostatectomy 
and bilateral pelvic lymphadenoctomy, postoperative erectile 
dysfunction, postoperative urinary incontinence, 
postoperative urethral stricture.  

At a RO hearing in April 1998, the appellant testified that 
he constantly urinated and sometimes wet his pants requiring 
the need for Pampers when he goes to certain places.  His 
wife testified that the appellant urinated too much and could 
not hold it.  She said that he had to change his underwear 
two or three times because sometime he wet himself.  

With respect initially to the criteria for rating voiding 
dysfunction, the medical evidence includes very few 
references to the need for the wearing of absorbent 
materials.  VA medical evidence shows that the appellant 
reported urinary incontinence in April 1997, December 1997, 
and April 1998.  The use of absorbent materials or pads was 
not described.  Although the December 2002 VA examination 
indicated that the appellant voided approximately eight times 
per day and eight times per night and needed absorbent 
material to prevent leakage, there is no specific indication 
of the frequency of changes required of this material.  

During the same time period, the appellant received regular 
treatment from his private physician.  This doctor's notes 
show that that stress incontinence was noted in May 1997; 
some stress incontinence was noted in July 1997, that he was 
voiding well in October 1997 and at that time, his main 
concern was erectile penile dysfunction.  Records dated in 
May 1998 show the veteran was continent; had minimal stress 
urinary inconstancy in September 1998; was continent in July 
1999; and required the use of around two pads daily in 
December 1999.  Later medical reports show that the 
appellant's main concern in October 2000 included minimal 
dribbling, and it was noted that he was voiding well and had 
a good urine stream.  When seen in October 2001, it was 
reported that he was doing fairly well urology-wise, with a 
good urine stream and no other major complaints in this 
regard.  A final private note, dated in June 2002, shows that 
the appellant was doing fairly well, voiding well, sometimes 
with some urinary incontinence.  

Although at his last VA examination in December 2002, the 
appellant claimed to suffer from stress incontinence five to 
six times per day, that frequency is not supported by the 
private medical record where the appellant is examined on a 
regular basis.  The more recent private medical evidence 
demonstrates that while the veteran currently has some 
urinary incontinence and/or dribbling, he is generally 
voiding well.  Complaints of incontinence in the private 
record have deceased over the years and it is not his major 
complaint when seen by this physician.  At most, the record 
shows that the appellant experiences some stress incontinence 
or dribbling daily.  It also shows that he has never reported 
to examining physicians the need for more two pads daily.  It 
is clear from the record that the appellant has some ability 
to control his ability to urinate since May 1997, and in June 
2002 was voiding well with only occasional urinary 
incontinence.  This evidence corresponds to the currently 
assigned 40 percent evaluation, which required the wearing of 
absorbent materials which must be changed two to four times 
per day, and does not correspond to the criteria for a higher 
evaluation based on voiding dysfunction.  

As for evaluation of the disability as renal dysfunction, 
there should be evidence, for a 60 percent evaluation, of 
constant albuminuria with some edema.  The evidence discussed 
above does not show constant albuminuria.  The April 1997 
VA examination noted urinary incontinence and sexual 
impotence, but not albuminuria.  Private treatment records in 
July and October 1997 showed traces of protein, which is 
albuminuria.  The December 1997 VA examination reported 
urgency incontinence and sexual erectile dysfunction, but not 
albuminuria.  Treatment records from Dr. Baez in March 1998 
indicated normal urinanalysis.  The April 1998 VA examination 
indicated urinary impotence and incontinence/urgency, and a 
normal laboratory report that was negative for blood in the 
urine.  Private urinanalysis in October 2001 showed a 
negative microscopic examination.  A VA clinical record in 
December 2001 showed proteinurea, which was treated.  The 
December 2002 VA examination, though, reported no indication 
of proteinuria, or albuminuria.  A 60 percent evaluation 
might also be warranted if there were findings of definite 
decrease in kidney function or elevated blood pressure 
readings.  There is no such finding in the record, nor is 
there any indication that there are diastolic blood pressure 
measurements at 120 or greater, which would support a 40 
percent evaluation for hypertension under Diagnostic Code 
7101.  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to a 
disability evaluation in excess of 40 percent for service-
connected adenocarcinoma of the prostate, status post radical 
prostatectomy, with urinary urgency and incontinence, on 
appeal from the initial grant of service connection.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability evaluation in excess of 40 
percent for service-connected adenocarcinoma of the prostate, 
status post radical prostatectomy, with urinary urgency and 
incontinence, on appeal from the initial grant of service 
connection, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

